ORDER

PER CURIAM.
The defendant, State Farm Fire & Casualty Company (“State Farm”), appeals *244from the summary judgment entered by the Circuit Court of St. Louis County against it and in favor of the plaintiff, Kingsland Investments, L.P. (“Kings-land”), in Kingsland’s action for equitable garnishment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).